Citation Nr: 1536482	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for ischemic heart disease status post 5 coronary artery stents (heart disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:    New Jersey Department of Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned, a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of the rating for a heart disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's bilateral hearing loss began in service and has persisted since.

2.  It is reasonably shown that the Veteran's service-connected disabilities (which are rated 80%, combined, with one disability rated 70%), preclude him from maintaining a substantially gainful occupation consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2015).

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims of service connection for bilateral hearing loss and seeking a TDIU rating.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as SNHL or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

"If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's DD Form 214 shows that he served in Vietnam, his military occupational specialty (MOS) was light weapons infantryman, and he was awarded a Combat Infantryman Badge.  Accordingly, it is well-established that he was exposed to combat noise trauma in service, and also that he is entitled to consideration of his claim under the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records (STRs) document that audiograms in May 1970 (on pre-induction examination) and in January 1972 (on separation examination) did not show hearing loss (as defined in 38 C.F.R. § 3.385) in either ear; in fact, the auditory thresholds measured at 1000 Hertz for the left ear and at 4000 Hertz for both ears were higher on entrance examination than on separation examination.  [In fact, all puretone thresholds at 1000, 2000, and 4000 Hertz were noted to be 0 decibels on separation examination.]  Other than an additional undated (and uninterpreted) audiogram in service, his STRs (including the January 1972 separation examination) do not note any complaints, findings, diagnoses, or treatment pertaining to either ear.

Following service, audiometric testing on audiology examinations in April 2010 (VA), May 2011 (private), August 2014 (VA), and May 2015 (private) revealed SNHL (in accordance with 38 C.F.R. § 3.385) in each ear.

On April 2010 VA audiology examination, the Veteran reported his noise exposure (with no hearing protection) during service (in combat).  His postservice noise exposure was noted to consist only of tractor/farm equipment noise, with no recreational noise exposure.  The VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure; for rationale, the examiner noted that the Veteran's hearing was within normal limits on both his induction and separation hearing tests.

On May 2011 private audiology examination, the provider opined that it was more than likely that the Veteran's bilateral hearing loss was due to his military experience.

On August 2014 VA audiology examination, the Veteran again reported his noise exposure during his combat participation in service.  The VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure; for rationale, the examiner noted that the Veteran's hearing thresholds at the time of service entrance and separation were within normal limits, and also noted, "According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'"

At his May 2015 Board hearing, the Veteran testified that he did not remember undergoing a hearing test upon his separation from service, and he indicated that he would be seeking a medical opinion from his private provider with comment regarding the findings (i.e., 0 decibels at all auditory thresholds) which were noted on his January 1972 service separation examination report.

On May 2015 private audiology examination, the examiner (the one who examined the Veteran in May 2011) opined that it was "more than likely that this [the Veteran's current permanent bilateral] 'noise induced' hearing loss was due to his military experience (serving in the Vietnam War).  It is extremely unlikely that his hearing was normal upon [service] discharge."

It is not in dispute that the Veteran has bilateral hearing loss, as the competent (medical) evidence of record documents audiometric test results revealing such disability (in accordance with 38 C.F.R. § 3.385) throughout the period of claim.  He served in combat, and contends that his current bilateral hearing loss disability resulted from combat noise trauma he experienced in Vietnam.  The Board finds his sworn testimony and statements regarding noise trauma in service to be consistent with his combat service and credible.  See 38 U.S.C.A. § 1154(b).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had bilateral hearing loss ever since service.  See 38 C.F.R. § 3.303(b).  The Veteran is competent to testify as to the symptoms he experiences, including the presence of hearing loss symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the April 2010 and August 2014 VA examiners opined that the Veteran's bilateral hearing loss was less likely than not related to military noise exposure, the opinions cite to supporting findings and medical principles that invite healthy skepticism, and do not appear to take into account the relaxed evidentiary standards (under 38 U.S.C.A. § 1154(b)) that apply.  Specifically, they do not (as did the May 2015 private provider's opinion) question the accuracy of the separation audiometry (which on its face suggests implausibly that the Veteran's hearing acuity noted on service entrance improved following his exposure to combat noise trauma in service).  Instead, they cite to the separation audiometry as a primary factor underlying the opinions against the Veteran's claim.  Furthermore, the citation to the "medical principle" that "noise-induced hearing loss will not progress once it [the noise trauma] is stopped" runs counter to VA's policy of considering, and allowing when supported by audiometry, claims for increased ratings for noise-induced hearing loss, even many years following the noise trauma in service.  Therefore, those opinions may not be accorded any substantial probative value. 

Accordingly, the most probative evidence of record (i.e., the medical opinion by the private examiner in May 2015 - which the Board finds no reason to question, as such opinion is supported by adequate rationale which includes specific consideration of the Veteran's combat service in the Vietnam War, and his deemed-credible accounts) supports that there is a nexus between the Veteran's current bilateral hearing loss and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that his current bilateral hearing loss began in service (during his confirmed combat participation) and has persisted since.  Accordingly, service connection for such disability is warranted.

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the Veteran has asserted that he is entitled to a TDIU rating due to his service-connected heart disability, and because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU is raised in the context of the increased rating claim for his heart disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that the Veteran's highest level of education is a high school diploma, and his employment experience has consisted almost entirely of working as a self-employed subsistence farmer (with the exception of when he worked for a school as a maintenance man for one and a half years after his service discharge).

A June 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) noted the examining provider's observation that the Veteran was "unable to work due to chronic ischemic heart disease."  On his March 2012 VA Form 9, the Veteran alleged that his occupation as a farmer put him at a far greater risk of heart attack than the average man due to having to routinely take part in physically demanding labor to support his family.  A November 2013 VA treatment record noted his medical provider's recommendation that he be awarded unemployability due to his ischemic heart disease and episodes of angina.  A March 2014 VA treatment record noted his medical provider's recommendation that, because of the Veteran's ischemic heart disease, he should be awarded unemployability through the VA.  A June 2014 VA treatment record notes his medical provider's opinion that the Veteran "should not work" and "[B]ecause of his ischemic heart disease, I continue to recommend unemployability [through] the VA....The [Veteran] should have 100% for ischemic heart disease.  I feel that [he] should not work due to his coronary artery disease and ischemic heart disease."  On VA heart examination in August 2014, the examiner noted that the Veteran could perform sedentary and light physical labor, but opined that "[h]e would not be able to perform an occupation that involves heavy physical labor."  A November 2014 Ischemic Heart Disease DBQ noted the examining provider's recommendation of "100% disability" for the Veteran.  Statements from two different VA doctors in January 2015 and April 2015 outlined the adverse effects on his heart disability that the Veteran experienced (or risked experiencing) while working at his current pace/workload as a farmer.  At the May 2015 Travel Board hearing, he testified that since his heart attack he could not do as much (or earn as much) on his farm because of decreased physical strength directly related to his heart disability; he also testified that he was in danger of filing for bankruptcy for a second time (records reveal that he had previously filed for bankruptcy in 2012) because he could only work marginally to support his family.

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as his service-connected disabilities consist of posttraumatic stress disorder (PTSD) (rated 70 percent), tinnitus (rated 10 percent), and his heart disability (rated 10 percent, with an increased rating claim pending on remand), for a combined rating of 80 percent.  Furthermore, the evidence of record (as outlined in detail above) reasonably shows that his service-connected heart disability precludes him from maintaining a substantially gainful occupation consistent with his work history and education; his current work as a farmer has been shown to produce only very marginal (insufficient to maintain a living, i.e., not substantially gainful) earnings.  As outlined above, medical professionals have consistently described the limiting effects of the Veteran's service-connected heart disability on his ability to work (and the effects of his service-connected psychiatric disability, rated 70%, reflecting deficiencies in all areas, cannot be discounted).

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating (due to the Veteran's service-connected heart disability).  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 4.3), the Board concludes that a TDIU rating is warranted from the date when the Veteran's employment ceased to be gainful (as determined by the AOJ following any further development indicated prior to the implementation of this award).


ORDER

Service connection for bilateral hearing loss is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.
REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA with respect to the rating for the Veteran's heart disability.

In an April 2014 statement, the Veteran noted that he had undergone a nuclear stress test at the VA in March 2013; while a January 2013 VA stress test report is of record, a March 2013 VA stress test report is not currently of record and must be secured on remand.  In addition, in the same April 2014 statement, the Veteran noted that he had sought private treatment for his heart disability at Lourdes Medical Center in Browns Mills, New Jersey in approximately 2011; all outstanding records from this facility must be secured on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his heart disability, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified, to specifically include from Lourdes Medical Center in Browns Mills, New Jersey.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated to the prevent VA evaluations and treatment the Veteran has received for his heart disability since January 2013, to specifically include any report of a VA stress test conducted in March 2013.
2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


